El Juez .Peesidente Señor del Toro,
emitió la opinión del tribunal.
Carlos Manuel Benjamín fué acusado como autor de un delito de homicidio involuntario, cometido como sigue:
. allá por uno de los días del mes de octubre de 1930 y en el término municipal de Ponce, Puerto Rico, que forma parte del Distrito Judicial del mismo nombre, ilegal y voluntariamente y en ocasión en que manejaba un vehículo de motor, un automóvil, sin estar autorizado para ello, manejó dicho automóvil con tanta negli-gencia, falta de cuidado y circunspección, que arrolló al ser hu-mano Juana Bautista Ortiz y Candelario, ocasionándole contusiones que fueron la causa ilegal de la muerte de la citada Juana Bautista Ortiz y Candelario.
“La negligencia, descuido y falta de circunspección en este caso consistió en que el acusado guiaba dicho automóvil por el lado iz-quierdo de la carretera en vez de por su derecha, a una velocidad exagerada. ’ ’
Hizo la alegación de no culpable y solicitó juicio por ju-rado. La vista se celebró. Rindió el jurado veredicto de culpabilidad y la corte dictó sentencia imponiendo a Benja-mín seis meses de presidio. No conforme interpuso el pre-sente recurso de apelación. Alega como único error la in-suficiencia de la prueba. El fiscal de esta Corte Suprema se adhirió al recurso.
No obstante reconocer que la prueba es confusa y difí-cil de apreciar, opinamos que no puede sostenerse que sea .de tal manera deficiente que.permita asegurar que el jurado no tuvo base para rendir su veredicto ni la corte para dic-tar su sentencia.
*447El primer testigo de cargo que declaró fué Bienvenido Torres.
Dijo que "viniendo de la carretera del Pastillo para acá (Ponce) iba un automóvil; cruzaba una viejita; el auto-móvil tocó claxon y entonces la viejita cruzó; al la viejita ■cruzar, el automóvil le dió a un latón que ella llevaba y la viejita cayó al suelo.” La carretera "es recta, bastante an-cha. ’ ’
Preguntado sobre cuál era el sitio donde estaba la vie-jita, contestó: ‘ ‘ La viejita está casi para la izquierda; viene .ya para del medio de la carretera, y entonces el automóvil tocó, que va por su derecha, y desvió para no pisarla, y en-tonces le dió al latón y la viejita cayó.”
A otras preguntas dijo: "Había carretera para pasar el automóvil. Sí, si se tira parte de la cuneta, pasa. Venía de Peñuelas para Ponce. El carro iba en dirección opuesta. Pues la viejita salía de la derecha, que hay unas casas allí, a cruzar para la izquierda. No le puedo decir (la velocidad) porque yo no entiendo nada de automóvil, pero iba ... se veía despacio, (lomo diez o doce varas para alante paró. El muchacho (chauffeur) iba por la derecha. Le dió a la viejita más parte para el medio de la carretera. Para la izquierda, para el medio de la carretera. Le dió con el guardalodo de atrás derecho, de aquí para allá, izquierdo, de aquí para allá. El muchacho tocó claxon. La viejita si-guió cruzando; no hizo nada, como si hubiera ido a cruzar derecho. Cuando el muchacho se vió frente a .la viejita des-vió el auto. Para la izquierda. Fué a tener a la cuneta, para alante. Quedó un poco atravesado. La viejita va por •el medio de la carretera. El automóvil desvía para la iz-quierda. Le da con el tapalodos. Con el de la derecha de él. Con el de atrás.”
El fiscal presentó entonces una certificación del Comisio-nado del Interior creditiva de que de acuerdo con los récords de la División de Automóviles de su Departamento, no apa-*448recía el acusado autorizado para manejar vehículos de motor por los caminos de Puerto Rico.
Sigue la declaración de Pedro Juan Santiago que no pre-senció el accidente. Oyó el 6 de octubre de 1930 como a las cinco de la tarde desde su casa gritos, salió a la carretera y vió que habían recogido a Juana Bautista Ortiz que la ha-bía golpeado un automóvil. Estaba bañada en sangre. Se brindó a traerla al hospital. La trajo en el auto guiado por el acusado.
Belén Ortiz identificó el cadáver de la viejita. Y el doctor Luis M. Graulau, el 7 de octubre, entre dos y tres de la tarde, practicó su autopsia. Tenía varias contusiones en el cuerpo, una en el dorso de la mano izquierda, otra fuerte en el codo derecho y- otra fuerte en la región occipital. Abierto el cráneo había una fractura conminuta. El cráneo estaba destrozado con abundante hemorragia. La contusión se de-bió a un golpe bien violento. La causa de la muerte fué la fractura del cráneo y la hemorragia de la arteria me-níngea media. Tuvo que caer contra algo duro. De lado. Del lado derecho. Tenía como noventa años.
El último testigo del fiscal que declaró fué el sargento de la Policía Insular Víctor Manuel Pizarro. Gomo a las ocho de la noche del 6 de octubre, 1930, tuvo conocimiento del suceso. El acusado le informó voluntariamente que él era la persona que manejaba el auto. Fué con él al sitio “y él me enseñó exactamente dónde le había ocurrido el acci-dente. Di reverse hacia atrás y puse el switch de la luz y vi huellas de un automóvil que había manejado momentos antes, en dirección de Ponce para Peñuelas, por el lado iz-quierdo de la carretera. Medí la distancia con un bastón, la distancia como de donde el automóvil había hecho uso de los frenos, hacia la esquina o muro de la casa de una fami-lia que dice llamarse Cuprill, y en el medio de ese trayecto había unas huellas de sangre. Le pregunté al joven Ben-jamín que qué era aquello, manifestándome que era la san-gre de la anciana con quien él había tenido el accidente; En-*449tonces medí y calculé de veinticinco a treinta metros,- el si-tio donde empezó el automóvil a hacer uso, forzó las gomas hasta, la esquina de Cnprill, y las huellas de sangre . . . Personalmente vi . . ¿Estaba el joven allí? Estaba él. Además de usar el full light del automóvil, llevaba yo un flash, light para cerciorarme si aquello era sangre o no era, y del sitio donde estaba la sangre a donde terminó el carro de parar, había, poco más o menos, de quince metros. Es-taba la huella de sangre más a la izquierda, en dirección de Ponce para Peñuelas, que a la derecha, siendo ese sitio bas-tante ancho y carretera recta.”
Terminada la prueba del pueblo el acusado por su abo-gado solicitó que se le absolviera perentoriamente. El juez oyó su argumentación y declaró sin lugar la moción de non-suit.
La prueba de la defensa consistió en las declaraciones de Enrique Churdón, Gerardo Arce y en la del propio acusado.
Oliardón dijo:
“Ese día cuando íbamos, salió una señora a buscar agua con un latón, y 'como quince o veinte metros antes de llegar el carro, él tocó claxon y la señora se atravesó en la carretera. Al llegar al medio de la carretera, que la señora iba entonces a cruzar la carretera, él se echó a la derecha para evitar atrapar la señora, y cuando llegó cinco o seis metros de la señora, viró hacia la izquierda, evitando agolpear a la señora y tropezó con la escalera de casa del señor Cu-prill, frente del hipódromo. El carro. La rueda izquierda delan-tera del carro. Y con la alcantarilla de la casa. Y el tapalodo de la derecha de atrás, le dió a un latón que llevaba la señora. Yo creo que el carro iría de doce a quince millas. Paró como ocho o diez metros.”
Arce manifestó que el carro iba como a quince o veinte millas y tocó claxon. Describe el suceso así:
“Pues resulta que éste (el chauffeur) iba por su derecha; en-tonces la señora iba cruzando de la derecha para la izquierda y en-tonces él tocó claxon y la señora se turbó y viró para atrás y cuando éste tiró el carro a la izquierda la señora también se tiró a la izquierda, y entonces, cuando el carro iba así, viene y le dió con el guardalodo de-*450recbo ele atrás al latón que ella llevaba; entonces ella cayó y el carro entonces caminó como cinco o seis pies para allá y entonces él lo cogió y lo caminó más, para alinearlo para dejar paso. Sí, señor, se tiró a la escalera de una casa; una casa que había a la izquierda.”
El acusado se expresó así:
"Yo sé guiar automóviles hace como tres años. He guiado Hudson, Buick, Chevrolet, Cadillac, Nash y Dodge. Tengo de diez y siete a diez y ocho años. Yendo de aefuí para allá, para casa de Enrique Chardón, de Ponce para Peñuelas, frente al hipódromo, salía una viejita y cuando salía la viejita cruzaba de la derecha para la iz-quierda, y cuando yo la vi salir de la derecha para la izquierda, en-tonces le toqué claxon y ella se paró en el medio y cuando fui a co-ger la derecha, se tiró ella a la derecha, y cuando vi que el carro se la iba a llevar de frente, metí seguida el guía para la izquierda, que por echar, me llevó un muro ahí por defender la vieja; pero el tapalodo derecho del lado de atrás estaba un poco salido para afuera y le dió a una lata que ella traía. Gomo el carro quedó cruzado, quedó como de ahí a ahí, que tuve que echar para alante para po-der dar paso y para que los otros pasaran. El carro paró como ahí, seguida, cruzado, y tuve que echarlo para alante para que los otros carros pudieran pasar porque yo me tiré demasiado a la izquierda y quedó cruzado el carro.”
La carretera era recta y suficientemente ancha. La vie-jita había llegado o estaba próxima a llegar al centro de la misma. Pudo ser vista a tiempo para evitar el accidente. No ya de la prueba del Pueblo, no obstante lo que dijo el primer testigo, si que también de la del propio acusado, puede deducirse que el auto caminaba por la izquierda y tan rápidamente que no pudo detenerse a tiempo o que el acu-sado guiaba con tal descuido que no advirtió al ser humano que cruzaba la carretera o que habiéndolo advertido fué tan inexperto que no supo evitar el injuriarlo. No se trata de un caso de una persona que aparece súbitamente cuando ya es imposible dejar de chocar con ella.

Debe confirmarse la sentencia recurrida.

Los Jueces Asociados Señores Aldrey y Córdova Dávila, disintieron.*